0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed January 21, 2021 and the Information Disclosure Statement (IDS) filed January 21, 2021.

Claims 1-20 are pending in the application.  Claims 1, 11, and 18 are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on January 21, 2021.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-15, 18 and 20 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Published Patent Application No. 20220367775 A1 to Yamazaki et al. (referred to hereafter as “Yamazaki”).


Regarding claim 1, Yamazaki teaches a light source module {Figure 4} comprising: a light-emitting cell {110a, 110b}; a wiring structure {117a, 117b,117c, 117d} provided on the light-emitting cell and connected to the light-emitting cell; a support substrate {142} that is apart from the light-emitting cell with the wiring structure provided between the support substrate and the light-emitting cell in a vertical direction; a printed circuit board {“The display module may be provided with a connector such as a flexible printed circuit board” (paragraph [0021]); see also printed circuit board 6517 in Figure 19B} that is apart from the wiring structure with the support substrate provided between the printed circuit board and the wiring structure in the vertical direction {the printed circuit board 6517 in Figure 19B is apart from the wiring with the support substrate between the printed circuit board and the wiring}, 
Yamazaki does not appear to explicitly state that the printed circuit board {6517 in Figure 19B} is overlapping the light-emitting cell in the vertical direction.  However, it would have been obvious to one of ordinary skill in the art to have the printed circuit board under the light-emitting cell so that the device could be made more compact (rather than having the board to the side of the display).
Regarding claim 2 (that depends from claim 1), Yamazaki teaches an adhesive layer {185} provided between the support substrate and the wiring structure {117a, 117b,117c, 117d}, wherein the at least one insulating film {141, 143} is apart from the wiring structure with the adhesive layer provided between the at least one insulating film and the wiring structure in the vertical direction.
Regarding claim 3 (that depends from claim 1), Yamazaki teaches the at least one insulating film {141, 143} comprises an upper insulating film {141} in contact with the first surface of the support substrate {142}.
Regarding claim 4 (that depends from claim 1), Yamazaki teaches the at least one insulating film {141, 143} comprises a lower insulating film {141} in contact with the second surface of the support substrate {142}.
Regarding claim 5 (that depends from claim 1), Yamazaki teaches the at least one insulating film {141, 143} comprises: an upper insulating film {141} in contact with the first surface of the support substrate {142}; and a lower insulating film {143} in contact with the second surface of the support substrate {142}.
Regarding claim 6 (that depends from claim 1), Yamazaki teaches the at least one insulating film comprises SiO2, Si3N4, Al2O3, HfSiO4, Y2O3, ZrSiO4, HfO2, ZrO2, Ta2O5, La2O3, or a combination thereof {paragraph [0010]}.
Regarding claim 7 (that depends from claim 1), Yamazaki teaches the support substrate {142} comprises an insulating substrate {if 142 is taken to be combined with 141 to be considered the support substrate, with 143 being the at least one insulating layer, the substrate 141/142 is an insulating substrate}.
Regarding claim 8 (that depends from claim 1), Yamazaki teaches the support substrate {142} comprises a conductive substrate {paragraph [0143]}.
Regarding claim 9 (that depends from claim 1), although Yamazaki does not appear to explicitly state that the support substrate {142} comprises doped silicon, undoped silicon, Al2O3, tungsten (W), copper (Cu), a bismaleimide triazine (BT) resin, an epoxy resin, polyimide, a liquid crystal (LC) polymer, a copper clad laminate, or a combination thereof, it would have been obvious to one of ordinary skill in the art to use a common and readily available conductive material such as copper for the conductive layer 142.
Regarding claim 10 (that depends from claim 1), Yamazaki teaches a plurality of conductive pads {189a, 189b} provided on the support substrate {142} at positions apart from the light-emitting cell in a lateral direction, the plurality of conductive pads {189a, 189b} being connected to the wiring structure {117a, 117b,117c, 117d}, wherein the wiring structure {117a, 117b,117c, 117d} comprises at least one conductive line {117a, 117b,117c, 117d}, and the at least one conductive line {117a, 117b,117c, 117d} is configured to carry a current in the lateral direction.
Regarding claim 11, Yamazaki teaches a light source module {Figure 4} comprising: a plurality of light-emitting cells {110a, 110b} that are apart from each other in a lateral direction; a wiring structure {117a, 117b,117c, 117d} provided on the plurality of light-emitting cells and configured to electrically connect the plurality of light-emitting cells to each other; a support structure {141/142/143} provided opposite the plurality of light-emitting cells with the wiring structure provided between the support structure and the plurality of light-emitting cells, the support structure {141/142/143} extending in the lateral direction; and a printed circuit board {the printed circuit board 6517 in Figure 19B is apart from the wiring with the support substrate between the printed circuit board and the wiring} 
Yamazaki does not appear to explicitly state that the printed circuit board {6517 in Figure 19B} is overlapping the plurality of light-emitting cells in the vertical direction.  However, it would have been obvious to one of ordinary skill in the art to have the printed circuit board under the light-emitting cells so that the device could be made more compact (rather than having the board to the side of the display).
Regarding claim 12 (that depends from claim 11), Yamazaki teaches a first adhesive layer {185} provided between the support structure {141/142/143} and the wiring structure {117a, 117b,117c, 117d}, wherein the at least one insulating film {141, 143} comprises an upper insulating film {143} provided between the first adhesive layer and the support substrate {142} .
Regarding claim 13 (that depends from claim 11), Yamazaki teaches a second adhesive layer {139} provided between the support structure {141/142/143} and the printed circuit board {6517 in Figure 19b will be under the device}, wherein the at least one insulating film {141, 143} comprises a lower insulating film {141} between the second adhesive layer {139} and the support substrate {142}.
Regarding claim 14 (that depends from claim 11), Yamazaki teaches a first adhesive layer {185} provided between the support structure {141/142/143} and the wiring structure {117a, 117b,117c, 117d}; and a second adhesive layer {139} provided between the support structure {141/142/143} and the printed circuit board {6517 in Figure 19b will be under the device}, wherein the at least one insulating film {141, 143} comprises an upper insulating film {143} provided between the first adhesive layer {185} and the support substrate {142} and a lower insulating film {141} provided between the second adhesive layer {139} and the support substrate {142}.
Regarding claim 15 (that depends from claim 11), Yamazaki teaches a plurality of conductive pads {189a, 189b} positioned on the support structure {141/142/143} at positions apart from the plurality of light-emitting cells in the lateral direction, the plurality of conductive pads {189a, 189b} being connected to the wiring structure {117a, 117b,117c, 117d}, wherein the wiring structure {117a, 117b,117c, 117d} comprises a plurality of conductive lines {117a, 117b,117c, 117d}, and the plurality of conductive lines {117a, 117b,117c, 117d} are configured to carry a corresponding plurality of conductive currents in the lateral direction.

Regarding claim 18, Yamazaki teaches a light source module {Figure 4} comprising: a plurality of light-emitting cells {110a, 110b} comprising a plurality of light-emitting stack structures {110a, 110b}, each light-emitting stack structure of the plurality of light-emitting stack structures comprising a first conductive semiconductor layer {115a, b}, an active layer {114a, b}, and a second conductive semiconductor layer {113a, b}, which are sequentially stacked in a vertical direction, the plurality of light-emitting stack structures being apart from each other in a lateral direction; a wiring structure {117a, 117b,117c, 117d} comprising a plurality of conductive lines {117a, 117b,117c, 117d} configured to connect the plurality of light-emitting cells to each other; a buried insulating film {102} covering the wiring structure; an adhesive layer {103} covering the buried insulating film; a support structure {141/142/143} that is apart from the buried insulating film with the adhesive layer {103} provided between the support structure {141/142/143} and the buried insulating film {102} in the vertical direction; and a printed circuit board 
Yamazaki does not appear to explicitly state that the printed circuit board {6517 in Figure 19B} is overlapping the plurality of light-emitting cells in the vertical direction.  However, it would have been obvious to one of ordinary skill in the art to have the printed circuit board under the light-emitting cells so that the device could be made more compact (rather than having the board to the side of the display).
Regarding claim 20 (that depends from claim 18), although Yamazaki does not appear to explicitly state that the support substrate {142} has a first thickness of at least 200 μm in the vertical direction, and the at least one insulating film {141, 142} has a second thickness of 100 nm to 1000 nm in the vertical direction, routine experimentation to determine effective thicknesses for use in the Yamazaki device, including the claimed thicknesses, would have been obvious to one of ordinary skill in the art.
  

Claims 16 and 17 are rejected under 35 U.S.C. 103 as unpatentable over Yamazaki in view of  U.S. Published Patent Application No. 20180088404 A1 to Chae et al. (referred to hereafter as “Chae”).

Regarding claim 16 (that depends from claim 11), Yamazaki does not appear to explicitly describe a partition wall structure that is apart from the wiring structure with the plurality of light-emitting cells provided between the partition wall structure and the wiring structure in the vertical direction, the partition wall structure comprising an inner partition wall between the plurality of light-emitting cells to define a plurality of pixel spaces on the plurality of light-emitting cells, wherein the inner partition wall comprises at least one round-corner sidewall unit, which faces at least one pixel space selected from the plurality of pixel spaces such that the selected at least one pixel space has a round corner.  Chae Figure 5 shows that it was known to provide partition walls 132a, b, and c such as those of the claim.  Chae paragraph [0047] teaches that the walls can be rounded.  It would have been obvious to one of ordinary skill in the art to combine the Chae light blocking walls with the Yamazaki device so that the various Yamazaki light emissions can be prevented from mixing.
Regarding claim 17 (that depends from claim 11), Yamazaki does not appear to explicitly describe a partition wall structure that is apart from the wiring structure with the plurality of light-emitting cells provided between the partition wall structure and the plurality of light-emitting cells in the vertical direction, the partition wall structure comprising an inner partition wall between the plurality of light-emitting cells to define a plurality of pixel spaces on the plurality of light-emitting cells; and a protective film comprising a first protective film portion {120} and a second protective film portion {150b}, wherein the first protective film portion covers sidewalls of the partition wall structure, which face the plurality of pixel spaces, and the second protective film portion covers a top surface of the inner partition wall, wherein a first thickness of the first protective film portion of the protective film is greater than a second thickness of the second protective film portion thereof. Chae Figure 7 shows that it was known to provide partition walls 132a, b, and c such as those of the claim.  Chae teaches a first protective film portion {160} and a second protective film {110} that meets the claim limitations.  It would have been obvious to one of ordinary skill in the art to combine the Chae light blocking walls with the Yamazaki device so that the various Yamazaki light emissions can be prevented from mixing.


Claim 19 is rejected under 35 U.S.C. 103 as unpatentable over Yamazaki in view of U.S. Published Patent Application No. 20150001572 A1 to Katsuno et al. (referred to hereafter as “Katsuno”).

Regarding claim 19 (that depends from claim 18), Yamazaki does not appear to explicitly state that the support substrate comprises undoped silicon, and the at least one insulating film comprises an oxide film.  Katsuno shows that it was known to provide a support substrate of undoped silicon {Katsuno paragraph [0120]}.  It would have been obvious to one of ordinary skill in the art to substitute such known undoped silicon support substrate for the Yamazaki layer 142 as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.  Alternatively or additionally, it would have been obvious to one of ordinary skill in the art to combine the undoped silicon with the Yamazaki layer 142 as one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826